Citation Nr: 0711898	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-36 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 
38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35. 

4.  Entitlement to an increased rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) for the 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to June 
1944. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

By an April 2007 letter, the Board notified the appellant 
that her motion to have her appeal advanced on the docket had 
been granted. 38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 
C.F.R. § 20.900(c) (2006).

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

In the present appeal, the RO requested records from Drs. B. 
and F.  In response, these physicians have written summaries 
of their treatment, but have not included their treatment 
records.  As Dr. B. appears to have treated the veteran for 
myocardial infarction and hypertension, which are listed as 
his causes of death, these records are critical in the 
evaluation of the service connection for cause of death 
claim.  These records, and not summaries, should be obtained.

Additionally, the appellant asserts that PTSD definitely 
contributed to the veteran's death and clearly led to his 
fatal myocardial infarction.  In support of her claim, she 
has submitted a December 2002 letter from Dr. N. stating that 
the veteran had PTSD which caused panic attacks, and it is as 
likely as not that PTSD also contributed to his cause of 
death.  In support of his statement, Dr. N. stated that the 
PTSD causes the release of adrenaline which increased blood 
pressure, which may precipitate a myocardial infarction, 
which was the cause of the veteran's death. 

There is not a VA medical opinion of record.  In a claim for 
disability compensation, VA will obtain a medical opinion 
based on a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in §§ 3.309, 3.313, 3.316, and 3.317 
manifested during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  As the appellant has submitted evidence that 
the veteran's service-connected PTSD may have precipitated a 
myocardial infarction, an opinion from a medical examiner is 
necessary.   

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board finds that the 
issues of entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318, and entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
are inextricably intertwined with the issue of service 
connection for cause of death.  

Regarding the appellant's accrued benefits claim, the Board 
notes that the September 2004 Statement of the Case does not 
informed the appellant of the rating criteria for PTSD.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  In fact, a 
review of the record fails to show that the appellant has 
been apprised of the appropriate rating provisions.  Because 
such notice must be provided to the appellant prior to a 
final adjudication of her claim, additional development is 
needed.  See also 38 C.F.R. § 19.29 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all private treatment records, 
specifically from Drs. B. and F.  If 
these records are unavailable, the 
appellant should be notified.  

2. Obtain a medical opinion from a 
cardiologist. The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  If answering 
any question or making any determination 
would require the examiner to resort to 
speculation, the examiner should so 
state.  The examiner is asked to express 
an opinion to the following questions, as 
appropriate: 

(a) Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that PTSD contributed to the myocardial 
infarction or hypertension, which caused 
the veteran's death.  The examiner should 
specifically comment on the December 2002 
letter from Dr. N.  

3.  Furnish the appellant and her 
accredited representative copies of all 
pertinent laws and regulations that set 
forth the rating criteria for PTSD.  
Additionally, review the claims file, and 
ensure that the appellant is sent a 
corrected VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. §3.159(b) which 
advises her of the evidence and 
information necessary to prevail on the 
claim of entitlement to an increased 
rating in excess of 30 percent for PTSD, 
for the purposes of accrued benefits.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the appellant of all relevant 
actions taken on the claims for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  The 
appellant and her representative should 
also be afforded the opportunity to 
respond to that SSOC before the claim is 
returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



